

Exhibit 10.2


FIRST AMENDMENT
TO THE
FOURTH AMENDED AND RESTATED
TRINITY INDUSTRIES, INC. 2004 STOCK OPTION AND INCENTIVE PLAN


This FIRST AMENDMENT TO THE FOURTH AMENDED AND RESTATED TRINITY INDUSTRIES, INC.
2004 STOCK OPTION AND INCENTIVE PLAN (this “Amendment”), dated as of May 5,
2020, is made and entered into by Trinity Industries, Inc., a Delaware
corporation (the “Company”). Terms used in this Amendment with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Fourth Amended and Restated Trinity Industries, Inc. 2004
Stock Option and Incentive Plan (the “Plan”).


RECITALS


WHEREAS, Section 24 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time;


WHEREAS, the Board desires to amend the Plan to clarify the minimum vesting
requirements with respect to grants of Awards to non-employee directors of the
Company; and


WHEREAS, as of the date hereof, the Board resolved that this Amendment to the
Plan be adopted.


NOW, THEREFORE, in accordance with Section 24 of the Plan, the Company hereby
amends the Plan, effective as of the date hereof, as follows:


1.Section 22 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 22:


22. Limitation on Vesting of Certain Awards.


(a) Notwithstanding any other provisions of the Plan to the contrary, but
subject to Sections 20 and 21 of the Plan and except as provided in Section
22(b), Awards payable in the form of Shares shall be subject to the minimum
vesting provisions set forth in this Section 22(a); provided however, that such
Awards may vest on an accelerated basis, regardless of the minimum vesting
provisions, in the event of a participant’s death, Disability, or Retirement, or
in the event of a Change in Control. All such Awards shall have a minimum
vesting period of no less than one (1) year; provided that, with respect to
grants of Awards made on or around the date of an annual stockholders meeting to
non-employee directors, such one (1) year vesting period shall be deemed
satisfied if such Awards vest on the earlier of the first anniversary of the
date of grant or the first annual stockholders meeting following the date of
grant (but not less than fifty (50) weeks following the date of grant). If the
vesting of such an Award granted to an employee or a Consultant is not subject
to performance conditions, such Award shall have a minimum vesting period of no
less than three years, with periodic vesting over such period, provided that,
the first vesting date shall occur no earlier than the first anniversary of the
date such Award is granted.


(b) The provisions of Section 22(a) notwithstanding, up to five percent (5%) of
the Shares authorized under the Plan may be granted as Awards without meeting
the minimum vesting requirements set out in Section 22(a).


2. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.


* * * * * * * *




1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.


TRINITY INDUSTRIES, INC.






By: /s/ David DelVecchio
Name: David DelVecchio
Title: VP & CHRO
2